DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. (US 2018/0180455; hereinafter “Nakao”).
Regarding independent claim 1,
 
Nakao teaches a flow sensor (Figures 1-8) comprising: a fluid flow path (2; [0046]; Figures 1-3); a first sensor (12; Figures 1 and 7) configured to determine a first measurement (the characteristic value is obtained from the sensing value outputted by the physical property sensor 12; [0054, 0060-0061]) of a thermal diffusivity (the characteristic value indicates thermal diffusivity; [0069]) of a fluid (measurement target fluid; [0054]) in the fluid flow path (the measurement target fluid is passed through the fluid flow path 2; [0046]); a second sensor (11; Figures 1 and 6) configured to determine a second measurement ([0048 and 0059]) of a volumetric flow rate ([0048 and 0059]) of the fluid (measurement target fluid; [0054]) in the fluid flow path (the measurement target fluid is passed through the fluid flow path 2; [0046]); and at least one processor (13; Figure 8; [0048]) configured to adjust the second measurement based on the first measurement (the microcontroller 13 corrects the flow rate, i.e. the second measurement, using the characteristic value, i.e. thermal diffusivity; [0048 and 0069]).

Regarding claim 2,

 Nakao teaches wherein the first sensor (12; Figures 1 and 7) includes a resistive heater layer (123; [0054]; Figure 7) extending in a direction parallel to the fluid flow path (Figure 7 demonstrates the microheater 123 extending parallel to the flow direction Q of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7) between a first resistive temperature detector layer (121; Figure 7; [0054]) and a second resistive temperature detector layer (122; Figure 7; [0054]) extending in the direction parallel to the fluid flow path (the microheater 123 is placed between the first and second thermopiles 121 and 122 and the first and second thermopiles 121 and 122 are also parallel to the flow direction Q of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7), and wherein the second sensor (11; Figure 6) includes another resistive heater layer (113; Figure 6; [0051]) extending in a direction perpendicular to the fluid flow path (Figure 7 demonstrates the microheater 113 extending perpendicular to the flow direction P of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7) between another first resistive temperature detector layer (111; Figure 6; [0051]) and another second resistive temperature detector layer (112; Figure 6; [0051]) extending in the direction perpendicular to the fluid flow path (the microheater 113 is placed between the first and second thermopiles 111 and 112 and the first and second thermopiles 111 and 112 are also perpendicular to the flow direction P of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7).

Regarding claim 4, 

Nakao teaches wherein the second sensor (11; Figure 6) is configured to determine the second measurement ([0048 and 0059]) based on a calorimetric mode (Figures 5A-5B and paragraph [0047] demonstrate how the second sensor 11 works in order to determine the flow rate of the fluid under the calorimetric mode).

Regarding independent claim 11, 

Nakao teaches a method ([0063-0065]) comprising: receiving fluid ([0046]) in a fluid flow path (2; [0046]; Figures 1-3) of a flow sensor (Figures 1-8); determining, with a first sensor (12; Figures 1 and 7) of the flow sensor (Figures 1-8), a first measurement (the characteristic value is obtained from the sensing value outputted by the physical property sensor 12; [0054, 0060-0061]) of thermal diffusivity (the characteristic value indicates thermal diffusivity; [0069]) of the fluid (measurement target fluid; [0054]) in the fluid flow path (the measurement target fluid is passed through the fluid flow path 2; [0046]); determining, with a second sensor (11; Figures 1 and 6) of the flow sensor (Figures 1-8), a second measurement ([0048 and 0059]) of volumetric flow rate ([0048 and 0059]) of the fluid (measurement target fluid; [0054]) in the fluid flow path(the measurement target fluid is passed through the fluid flow path 2; [0046]); and adjusting ([0048 and 0069]), with at least one processor (13; Figure 8; [0048]), the second measurement based on the first measurement (the microcontroller 13 corrects the flow rate, i.e. the second measurement, using the characteristic value, i.e. thermal diffusivity; [0048 and 0069]).
 


Regarding claim 12, 

Nakao teaches wherein the first sensor (12; Figures 1 and 7) includes a resistive heater layer (123; [0054]; Figure 7) extending in a direction parallel to the fluid flow path (Figure 7 demonstrates the microheater 123 extending parallel to the flow direction Q of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7) between a first resistive temperature detector layer (121; Figure 7; [0054]) and a second resistive temperature detector layer (122; Figure 7; [0054]) extending in the direction parallel to the fluid flow path (the microheater 123 is placed between the first and second thermopiles 121 and 122 and the first and second thermopiles 121 and 122 are also parallel to the flow direction Q of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7), and wherein the second sensor (11; Figure 6) includes another resistive heater layer (113; Figure 6; [0051]) extending in a direction perpendicular to the fluid flow path (Figure 7 demonstrates the microheater 113 extending perpendicular to the flow direction P of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7) between another first resistive temperature detector layer (111; Figure 6; [0051]) and another second resistive temperature detector layer (112; Figure 6; [0051]) extending in the direction perpendicular to the fluid flow path (the microheater 113 is placed between the first and second thermopiles 111 and 112 and the first and second thermopiles 111 and 112 are also perpendicular to the flow direction P of the measurement target fluid which is parallel to the to the fluid flow path 2; See Figures 1 and 7).
 


Regarding claim 14,
 
Nakao teaches wherein determining the second measurement ([0048 and 0059]) is based on a calorimetric mode (Figures 5A-5B and paragraph [0047] demonstrate how the second sensor 11 works in order to determine the flow rate of the fluid under the calorimetric mode) of the second sensor (11; Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Hepp et al. (“Design and Characterization of a Thermal Sensor achieving simultaneous measurement of thermal conductivity and flow speed”; June 2015; hereinafter “Hepp”).

	Regarding claim 3, 

Nakao teaches a spacing (Figure 7 demonstrates a spacing present between the microheater 123 and each of the thermopiles 121 and 122; Figure 7) between the resistive heater layer (123; Figure 7) and the first resistive temperature detector layer (121; Figure 7) and the second resistive temperature detector layer (122; Figure 7) in the first sensor (12; Figure 7) and a spacing (Figure 6 demonstrates a spacing present between the microheater 113 and each of the thermopiles 111 and 112; Figure 6) between the another resistive heater layer (113; Figure 6) and the another first resistive temperature detector layer (111; Figure 6) and the another second resistive temperature detector layer (112; Figure 6) in the second sensor (11; Figure 6).
	Nakao teaches a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor and a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor but does not expressly teach a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor is less than a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor.
	However, Hepp teaches to increase the distance between the heater and the upstream and downstream temperature sensors of the flow meter (Page 1066, 2nd column; Figure 1 and 3).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to one having ordinary skill in the art to have 
Hepp’s teaching of implementing an increase of distance/spacing between Nakao’s another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor in order to obtain a higher flow speed range, this increases the utility of the second flow sensor (See Hepp Page 1066, 2nd Column).
	***Note***: by implementing Hepp’s teaching of increasing the distance between the heater and the upstream and downstream temperature sensors of the flow meter to Nakao’s second sensor, it would result in having a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor being less than a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor.
Regarding claim 13,
 
Nakao teaches a spacing (Figure 7 demonstrates a spacing present between the microheater 123 and each of the thermopiles 121 and 122; Figure 7) between the resistive heater layer (123; Figure 7) and the first resistive temperature detector layer (121; Figure 7) and the second resistive temperature detector layer (122; Figure 7) in the first sensor (12; Figure 7) and a spacing (Figure 6 demonstrates a spacing present between the microheater 113 and each of the thermopiles 111 and 112; Figure 6) between the another resistive heater layer (113; Figure 6) and the another first resistive temperature detector layer (111; Figure 6) and the another second resistive temperature detector layer (112; Figure 6) in the second sensor (11; Figure 6).
	Nakao teaches a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor and a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor but does not expressly teach a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor is less than a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor.
	However, Hepp teaches to increase the distance between the heater and the upstream and downstream temperature sensors of the flow meter (Page 1066, 2nd column; Figure 1 and 3).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to one having ordinary skill in the art to have 
Hepp’s teaching of implementing an increase of distance/spacing between Nakao’s another resistive heater layer and  the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor in order to obtain a higher flow speed range, this increases the utility of the second flow sensor (See Hepp Page 1066, 2nd Column).
	***Note***: by implementing Hepp’s teaching of increasing the distance between the heater and the upstream and downstream temperature sensors of the flow meter to Nakao’s second sensor, it would result in having a spacing between the resistive heater layer and the first resistive temperature detector layer and the second resistive temperature detector layer in the first sensor being less than a spacing between the another resistive heater layer and the another first resistive temperature detector layer and the another second resistive temperature detector layer in the second sensor.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Maginnis et al. (US 20160245681; hereinafter “Maginnis”).
Regarding claim 7,
 
Nakao teaches the second sensor but does not expressly teach wherein the second sensor is calibrated to determine the second measurement for a first type of the fluid, wherein the fluid includes a second type of the fluid different than the first type of the fluid, and wherein the at least one processor is configured to adjust the second measurement based on a ratio of the at least one of the thermal diffusivity of the fluid in the fluid flow path and the viscosity of the fluid in the fluid flow path to at least one of a thermal diffusivity of the first type of the fluid and a viscosity of the first type of the fluid.
	However, Maginnis teaches wherein the second sensor (8; Figure 2) is calibrated to determine the second measurement (flow rate Q2; Equation 4; [0047 and 0049]) for a first type of the fluid (gas 2; [0047, 0049] and Equation 4), wherein the fluid ([0047 and 0049]) includes a second type of the fluid (gas 1; [0047 and 0049]) different than the first type of the fluid (gas 1 is different than gas 2; [0047, 0049 and 0051]), and wherein the at least one processor ([0016 and 0035]) is configured to adjust the second measurement (Q1 can be adjusted using the equation 4) based on a ratio of the thermal diffusivity of the fluid in the fluid flow path to a thermal diffusivity of the first type of the fluid (base on equation 4                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                        
                    ; where α1 is the thermal diffusivity of the gas 1 and α2 is the thermal diffusivity of the gas 2, i.e. first type of the fluid).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Maginnis’s teaching of calibrating the second measurement and adjusting the second measurement implemented to Nakao’s second sensor in order to acquire adequate flow measurements for the different types of fluids being passed through the fluid conduit using a single flow meter sensor, thus having more than one manner to adjust the flow sensor measurements which leads to increasing the reliability of the apparatus (See Maginnis [0020-0022]).

Regarding claim 8,
 
Nakao teaches the at least one processor ([0061, 0069, and 0071]) configured to determine, based on first measurement ([0072]), a change in the type of the fluid ([0072]) in the fluid flow path (for the measurement target fluid placed within the channel 2; [0072]) and in response to determine the change in the type of the fluid ([0072]) in the fluid flow path ([0072]), adjust the second measurement (flow rate correction, i.e. second measurement adjustment, is done for every gas due to the determination of the different thermal diffusivities that each of the gases have; [0072]).
	Nakao teaches determining a change of the type of fluid according the to the first measurement and adjusting the second measurement based on the change of the type of fluid according to the first measurement but does not expressly teach receive an identification of a type of the fluid to be received in the fluid flow path, wherein the identification is associated with an adjustment factor and adjust the second measurement based on the adjustment factor.
	However, Maginnis teaches receive an identification ([0051]) of a type of the fluid (the identity of the process gas 2 is known; therefore, the identification of process gas 2 must be received; [0051]) to be received in the fluid flow path (when process gas 2 is present in the flow channel 7; See Figure 1; [0049-0051]), wherein the identification is associated with an adjustment factor (by knowing the identification of the process gas 2, the thermal diffusivity of the process gas 2 is also known; the thermal diffusivity of the process gas 2 is used in the gas conversion factor, i.e. adjustment factor, in order to correct the Q1 to Q2; [0050-0051]) and adjust the second measurement based on the adjustment factor (the measured volume flow rate is adjust/corrected to in order to determine Q2 by using the gas conversion factor; [0050-0051]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Maginnis’s identification of the type of fluid and the adjustment factor associated to the type of fluid to adjust Nakao’s second measurement in order to acquire adequate flow measurements for the different types of fluids being passed through the fluid conduit using a single flow meter sensor, thus having more than one manner to adjust the flow sensor measurements which leads to increasing the reliability of the apparatus (See Maginnis [0020-0022]).


Regarding claim 17,
 
Nakao teaches the second sensor but does not expressly teach wherein the second sensor is calibrated to determine the second measurement for a first type of the fluid, wherein the fluid includes a second type of the fluid different than the first type of the fluid, and wherein adjusting the second measurement is based on a ratio of the at least one of the thermal diffusivity of the fluid in the fluid flow path and the viscosity of the fluid in the fluid flow path to at least one of a thermal diffusivity of the first type of the fluid and a viscosity of the first type of the fluid.
	However, Maginnis teaches wherein the second sensor (8; Figure 2) is calibrated to determine the second measurement (flow rate Q2; Equation 4; [0047 and 0049]) for a first type of the fluid (gas 2; [0047, 0049] and Equation 4), wherein the fluid ([0047 and 0049]) includes a second type of the fluid (gas 1; [0047 and 0049]) different than the first type of the fluid (gas 1 is different than gas 2; [0047, 0049 and 0051]), and wherein adjusting the second measurement (Q1 can be adjusted using the equation 4) is based on a ratio of the thermal diffusivity of the fluid in the fluid flow path to a thermal diffusivity of the first type of the fluid (base on equation 4                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                        
                    ; where α1 is the thermal diffusivity of the gas 1 and α2 is the thermal diffusivity of the gas 2, i.e. first type of the fluid).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Maginnis teaching of calibrating the second measurement and adjusting the second measurement implemented to Nakao’s second sensor in order to acquire adequate flow measurements for the different types of fluids being passed through the fluid conduit using a single flow meter sensor (See Maginnis [0020-0022]).


Regarding claim 18, 

Nakao teaches determining, with the at least one processor ([0061, 0067, 0069, and 0071]), based on first measurement ([0072]), a change in the type of the fluid ([0072]) in the fluid flow path (for the measurement target fluid placed within the channel 2; [0072]) and in response to determine the change in the type of the fluid ([0072]) in the fluid flow path ([0072]), adjusting, with the at least one processor ([0061, 0067, 0069, and 0071]), the second measurement (flow rate correction, i.e. second measurement adjustment, is done for every gas due to the determination of the different thermal diffusivities that each of the gases have; [0072]).
	Nakao teaches determining a change of the type of fluid according the to the first measurement and adjusting the second measurement based on the change of the type of fluid according to the first measurement but does not expressly teach receiving, with the at least one processor, an identification of a type of the fluid to be received in the fluid flow path, wherein the identification is associated with an adjustment factor and adjusting, with the at least one processor, the second measurement based on the adjustment factor.
	However, Maginnis teaches receiving, with the at least one processor (Abstract; [0016, 0050-0051]), an identification ([0051]) of a type of the fluid (the identity of the process gas 2 is known; therefore, the identification of process gas 2 must be received; [0051]) to be received in the fluid flow path (when process gas 2 is present in the flow channel 7; See Figure 1; [0049-0051]), wherein the identification is associated with an adjustment factor (by knowing the identification of the process gas 2, the thermal diffusivity of the process gas 2 is also known; the thermal diffusivity of the process gas 2 is used in the gas conversion factor, i.e. adjustment factor, in order to correct the Q1 to Q2; [0050-0051]) and adjusting, with the at least one processor (Abstract; [0016, 0050-0051]), the second measurement based on the adjustment factor (the measured volume flow rate is adjust/corrected to in order to determine Q2 by using the gas conversion factor; [0050-0051]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Maginnis’s implementation of identifying the type of fluid and the adjustment factor associated to the type of fluid performed by the at least one processor to adjust Nakao’s second measurement  in order to acquire adequate flow measurements for the different types of fluids being passed through the fluid conduit using a single flow meter sensor, thus having more than one manner to adjust the flow sensor measurements which leads to increasing the reliability of the apparatus (See Maginnis [0020-0022]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakao and Maginnis in further view of Boer (US 5,987,981).
Regarding claim 9, 
the combination of Nakao and Maginnis teaches provide the identification of the type of the fluid ([0049-0051]) in the fluid flow path (when process gas 2 is present in the flow channel 7; See Figure 1; [0049-0051]).
	The combination of Nakao and Maginnis teach providing identification of the type of fluid but does not expressly teach a third sensor configured to identify the type of the fluid in the fluid flow path.
	However, Boer teaches a third sensor (heat source 3 and the measured temperature of T1 and T2; Column 3, Lines 22-35) configured to identify the type of the fluid (Abstract; Column 1, Lines 5-30, Column 2, Lines 45-53) in the fluid flow path (2; Figure 1; Column 3, Lines 22-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Boer’s third sensor used to identify the type of fluid in Nakao and Maginnis’s fluid flow path in order to also determine the composition of the gas passing through the system, which increases the versatility and marketability of the system (See Boer Column 1, Lines 5-23).

Regarding claim 19, 
the combination of Nakao and Maginnis teaches providing the identification of the type of the fluid ([0049-0051]) in the fluid flow path (when process gas 2 is present in the flow channel 7; See Figure 1; [0049-0051]).
	The combination of Nakao and Maginnis teach providing identification of the type of fluid but does not expressly teach identifying, with a third sensor, the type of the fluid in the fluid flow path; and providing, with the third sensor, the identification of the type of the fluid in the fluid flow path.
	However, Boer teaches identifying (Abstract; Column 1, Lines 5-30, Column 2, Lines 45-53), with a third sensor (heat source 3 and the measured temperature of T1 and T2; Column 3, Lines 22-35), the type of the fluid (Abstract; Column 1, Lines 5-30, Column 2, Lines 45-53) in the fluid flow path (2; Figure 1; Column 3, Lines 22-35); and providing, with the third sensor (heat source 3 and the measured temperature of T1 and T2; Column 3, Lines 22-35), the identification of the type of the fluid (Abstract; Column 1, Lines 5-30, Column 2, Lines 45-53) in the fluid flow path (2; Figure 1; Column 3, Lines 22-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Boer’s third sensor used to identify and provide the identification of the type of fluid in Nakao and Maginnis’s fluid flow path in order to also determine the composition of the gas passing through the system, which increases the versatility and marketability of the system (See Boer Column 1, Lines 5-23).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao.
Regarding claim 10, 

Nakao teaches the second sensor and the first sensor in the fluid flow path but does not expressly teach wherein the second sensor is spaced apart from the first sensor in a fluid flow direction of the fluid flow path.
However, Nakao teaches in the embodiment of Figures 21A-21C wherein the second sensor (11; Figures 21A-21C) is spaced apart from the first sensor (12; Figures 21A-21C) in a fluid flow direction of the fluid flow path (the first sensor 12 and the second sensor 11 are spaces apart along the fluid flow direction of the flow path created by the pipe; See Figures 21A-21C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s sensor arrangement taught in Figure 21A-21C implemented on Nakao’s flow sensor taught in Figures 1-3 in order to reduce the cross section of the flow measurement device where the sensors are located/placed thus resulting reduced laminar or turbulent flow in the pipe, thus increasing the measurement efficiency and accuracy (See Nakao [0134]).

Regarding claim 20, 

Nakao teaches the second sensor and the first sensor in the fluid flow path but does not expressly teach wherein the second sensor is spaced apart from the first sensor in a fluid flow direction of the fluid flow path.
However, Nakao teaches in the embodiment of Figures 21A-21C wherein the second sensor (11; Figures 21A-21C) is spaced apart from the first sensor (12; Figures 21A-21C) in a fluid flow direction of the fluid flow path (the first sensor 12 and the second sensor 11 are spaces apart along the fluid flow direction of the flow path created by the pipe; See Figures 21A-21C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s sensor arrangement taught in Figure 21A-21C implemented on Nakao’s flow sensor taught in Figures 1-3 in order to reduce the cross section of the flow measurement device where the sensors are located/placed thus resulting reduced laminar or turbulent flow in the pipe, thus increasing the measurement efficiency and accuracy (See Nakao [0134]).















Allowable Subject Matter

Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 15, 
 the written opinion of document PCT/US2019/039736 states that reference Chen et al. (US 2017/0276527; hereinafter “Chen”) teaches the limitations of “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode” and “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode”.
	However, upon further review, Chen does not teach “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode” and “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode”.

	Kuo et al. (“Micromachined Thermal Flow Sensors- A Review”; July 2012) teaches that it is known to use a thermal flow sensor under 2 modes: calorimetric mode and thermal time of flight mode (Pages 553-555).

In claim 5,
 
the specific limitations of “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 15, 
the specific limitations of “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only the calorimetric mode and (ii) determining the second measurement based on only the thermal time-of-flight mode” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


Regarding claims 6 and 16,
 the written opinion of document PCT/US2019/039736 states that reference Chen et al. (US 2017/0276527; hereinafter “Chen”) teaches the limitations of “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of- flight mode” and “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of-flight mode”.
However, upon further review, Chen does not teach “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of- flight mode” and “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of-flight mode”.
In claim 6,
 
the specific limitations of “wherein the at least one processor is configured to adjust the second measurement by controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of- flight mode” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 16, 
the specific limitations of “wherein adjusting the second measurement includes controlling the second sensor to switch, based on the first measurement, between (i) determining the second measurement based on only one of the calorimetric mode and the thermal time-of-flight mode and (ii) determining the second measurement based on each of the calorimetric mode and the thermal time-of-flight mode” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/DAVID L SINGER/           Primary Examiner, Art Unit 2856